DENNIS, Justice,
dissenting.
I respectfully dissent. The misconduct of giving a knowingly false and fraudulent title opinion to a client in a situation where the client could be and eventually was injured by such conduct is totally against the ethical standards which attorneys are required to maintain. In addition, the misconduct is aggravated by the fact that defendant, at least indirectly, benefited personally from the loan made on the basis of his false title opinion. Therefore, I believe that a suspension of six months is too lenient.